Exhibit 10.36




SECOND AMENDMENT
THIS SECOND AMENDMENT (the “Second Amendment”) is made and entered into as of
March 12, 2018 by and between Exponent Realty, LLC, a Delaware limited liability
company (“Landlord”), and Corcept Therapeutics Incorporated, a Delaware
corporation (“Tenant”).
RECITALS
A.
Landlord and Tenant are parties to that certain lease dated April 1, 2016 (the
“Lease”), and the first amendment (the “First Amendment”) dated June 1, 2017
Pursuant to the Lease and the First Amendment, Landlord has leased to Tenant
space currently containing approximately 23,473 rentable square feet (the
“Premises”) on the first and second floor of the building, located at 149
Commonwealth Dr., Menlo Park, CA 94025 (the “Building”).

B.
The Lease by its terms is due to expire on March 31, 2019 (“Expiration Date”)

C.
Tenant now desires to expand the Premises to include approximately 1,964
rentable square feet (the “Second Expansion Premises”) described as Suite 1139
for a total rentable square footage of 25,437 rentable square feet now known as
(the “Premises,”) all on the following terms and conditions:

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
1.
Expansion and Expansion Term. The Premises shall be expanded to include
approximately 1,964 rentable square feet (the “Second Expansion Premises”)
described as Suite 1139, as shown in Exhibit A of this Second Amendment. The
term of the Second Expansion Space shall commence on March 19, 2018 and
terminate on the Expiration Date of March 31, 2019.

2.
Base Rent. The Base Rent for the Premises shall be as shown in the schedule
below. Tenant shall continue to pay its’ proportionate share of the Operating
Expenses and Real Estate Taxes on the Premises. As of March 19, 2018, the
schedule of Base Rent payable with respect to the Premises is the following:

DATE
PERIOD
RENTABLE SQ. FT.
BASE RENT PER RSF* PER YEAR
MONTHLY AMOUNT
PERIODICAL MOUNT
03/19/2018 to 03/31/2018
13 days
25,437
53.52




$113,449.02




$47,575.40


04/01/2018 to 03/31/2019
12 Months
25,437


$53.52




$113,449.02




$1,361,388.24



*RSF is defined as Rentable Square Foot/Feet







--------------------------------------------------------------------------------






All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.
3.
Tenant’s Building Percentage. Effective March 19, 2018 the Tenant’s Building
Percentage set forth in section C.5 of the BASIC LEASE PROVISIONS is hereby
changed to read:

C.5. Tenant’s Building Percentage: Sixteen and Fifty-Five hundredth percent
(16.55%)
4.
Premises. Effective March 19, 2017, during this lease term and any further
expansion terms, as long as suites 1197 is occupied by Tenant and Tenant is not
in default, the following verbiage set forth in paragraph 2 of the OFFICE LEASE
AGREEMENT dated April 1, 2016 will not apply:

2 (i) Room 1186 and 1188
At Landlord’s sole option Room 1186 and 1188, located on the first floor of the
premises, may be recaptured by the Landlord with 60 days written notice to the
Tenant. In the event Landlord recaptures this space, an amendment will be made
to the lease prior to the recapture date, adjusting the monthly rent and total
square footage by 235 rentable square feet.
5.
Security Deposit. Landlord currently holds a security deposit from the Tenant in
the amount of $14,248.70. No additional security deposit shall be required in
connection with this Second Amendment.

6.
Improvements to and Condition of Premises. Tenant accepts the Premises in “as
is” condition without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Second
Amendment.

7.
Miscellaneous.

7.1
This Second Amendment, which is hereby incorporated into and made a part of the
Lease, sets forth the entire agreement between the parties with respect to the
matters herein. There have been no additional oral or written representations or
agreements. Under no circumstances shall Tenant be entitled to any Rent
abatement, improvement allowance, leasehold improvements, or other work to the
Premises, or any similar economic incentives that may have been provided Tenant
in connection with entering into the Lease, unless specifically set forth in
this Second Amendment. Tenant agrees that neither Tenant nor its agents or any
other parties acting on behalf of Tenant shall disclose any matters set forth in
this






--------------------------------------------------------------------------------




Second Amendment or disseminate or distribute any information concerning the
terms, details or conditions hereof to any person, firm, entity, broker or other
tenants in the Building without obtaining the express written consent of
Landlord.
7.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

7.3
In the case of any inconsistency between the provisions of the Lease and the
First Amendment, the provisions of this Second Amendment shall govern and
control.

7.4
Submission of this Second Amendment by Landlord is not an offer to enter into
this Second Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Second Amendment until Tenant and Landlord
have executed and Landlord delivered the same to Tenant.

7.5
Tenant hereby represents to Landlord that Tenant has dealt with no real estate
brokers or agents in connection with this Second Amendment. Tenant agrees to
indemnify and hold Landlord, its members, principals, beneficiaries, partners,
officers, directors, employees, mortgagee(s) and agents, and the respective
principals and members of any such real estate brokers or agents (collectively,
the “Landlord Related Parties”) harmless from all claims of any real estate
brokers or agents claiming to have represented Tenant in connection with this
Second Amendment. Landlord hereby represents to Tenant that Landlord has dealt
with no real estate brokers or agents in connection with this Second Amendment.
Landlord agrees to indemnify and hold Tenant, its members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such real estate brokers or agents
(collectively, the “Tenant Related Parties”) harmless from all claims of any
real estate brokers or agents claiming to have represented Landlord in
connection with this Second Amendment.

7.6
Each signatory of this Second Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.



[SIGNATURES ARE ON FOLLOWING PAGE]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Second Amendment
as of the day and year first above written.
LANDLORD:
EXPONENT REALTY, L.L.C.,
a Delaware limited liability company


Date:
3/12/2018        By:    /s/ RICHARD L. SCHLENKER    

Name:    Richard L. Schlenker    
Title:    Executive Vice President & CFO    
TENANT:
Corcept Therapeutics Incorporated,
a Delaware corporation
Date:
3/12/2018        By:    /s/ CHARLES ROBB    

Name:    Charles Robb    
Title:    CFO    









--------------------------------------------------------------------------------






Exhibit A
Premises
cort10kexhibit1036sec_image1.gif [cort10kexhibit1036sec_image1.gif]







--------------------------------------------------------------------------------








EXHIBIT B
TENANT IMPROVEMENTS
WORK LETTER
•Landlord and Tenant agree as follows:
Landlord shall construct the Tenant Improvements within the Premises
substantially in accordance with the plans and specifications prepared for and
approved by Tenant (the “Plans”), and approved by Landlord prior to the start of
construction, a summary of which is attached hereto as Exhibit B-l. It is agreed
that construction of the Tenant Improvements will be completed at Tenant’s sole
cost and expense using Landlord’s Building standard methods, materials and
finishes. Landlord shall enter into a direct contract for the Tenant
Improvements with a general contractor selected by Landlord after consultation
with Tenant. In addition, Landlord shall have the right to select and/or approve
any subcontractors used in connection with the Tenant Improvements. Landlord’s
supervision or performance of any work for or on behalf of Tenant shall not be
deemed a representation or warranty by Landlord that such Plans, or the
revisions thereto, comply with applicable insurance requirements or Applicable
Law, or that the improvements constructed in accordance with the Plans or any
revisions thereto will be adequate for Tenant’s use, it being agreed that Tenant
shall be responsible for all elements of the design of the Plans (including
compliance with Applicable Law, functionality of design, the structural
integrity of the design, the configuration of the Premises and the placement of
Tenant’s furniture, appliances and equipment).
The anticipated cost of the Tenant Improvements, including the cost of the Plans
borne by Landlord, if any, labor and materials, and contractor’s fees are Shown
in Exhibit B-2. Upon Substantial Completion of the Tenant Improvements, Landlord
will submit a final billing to Tenant and Tenant shall pay to Landlord such
Costs, plus any applicable state sales or use tax thereon, within ten (10)
business days following Landlord’s demand.
If Tenant shall request any revisions to the Plans that are not substantially in
accordance with the Plans, Landlord shall have plans for such revisions prepared
at Tenant’s sole cost and expense, and Tenant shall reimburse Landlord for the
cost of preparing any such revisions to the Plans borne by Landlord, plus any
applicable state sales or use tax thereon, upon demand. Promptly upon completion
of the revisions, Landlord shall notify Tenant in writing of the increased cost
in the Tenant Improvements, if any, resulting from such revisions to the Plans.
Tenant, within three (3) business days after such notification from Landlord,
shall notify Landlord in writing whether it desires to proceed with such
revisions. In the absence of such timely written authorization, Landlord shall
have the option to continue work on the Premises disregarding the requested
revision. Tenant shall be responsible for any actual delay in completion of the
Premises resulting from any Tenant Delays (as defined below). If such revisions
result in an increase in the cost of the Tenant Improvements, such increased
costs, plus





--------------------------------------------------------------------------------




any applicable state sales or use tax thereon, shall be payable by Tenant upon
demand. Notwithstanding anything herein to the contrary, all revisions to the
Plans shall be subject to the approval of Landlord, but Tenant acknowledges that
Landlord’s review of the Plans and any revisions thereto is solely for
Landlord’s internal purposes and shall not be or be understood to be a
representation or warranty that such Plans or the revisions thereto comply with
applicable insurance requirements or Applicable Law, or that the improvements
constructed in accordance with the Plans or any revisions thereto will be
adequate for Tenant’s use, it being agreed that Tenant shall be responsible for
all elements of the design of the Plans (including compliance with Applicable
Law, functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment).
All necessary construction shall be commenced promptly and shall be
substantially completed in accordance with the Plans; provided, however, that
the time for substantial completion shall be extended for additional periods of
time equal to the time lost by Landlord or Landlord’s contractors,
subcontractors or suppliers due to strikes or other labor troubles, governmental
restrictions and limitations, acts of terrorism, riots, scarcity, unavailability
or delays in obtaining government approvals or permits, fuel, labor or material,
war or other national emergency, accidents, floods or defective materials, fire
damage or other casualties, weather conditions or any cause similar or
dissimilar to the foregoing beyond the reasonable control of Landlord or
Landlord’s contractors, subcontractors, or suppliers or Tenant Delays
(collectively, “Unavoidable Delays”). If the Commencement Date is a function of
the substantial completion of the Tenant Improvements, then the Commencement
Date shall be the date upon which the substantial completion of the Tenant
Improvements would have occurred but for Unavoidable Delays.
Each of the following shall constitute a “Tenant Delay” (collectively, “Tenant
Delays”):
Delays caused by any delay in Tenant’s delivering the Plans to Landlord,
Tenant’s revisions to the Plans.
Tenant’s failure to furnish approvals or requests for modification within three
(3) business days after receipt from Landlord.
Delays in furnishing materials, services, supplies, labor or components caused
by the Tenant or Tenant’s preferred vendor.
Delays caused by the performance of any work or activity in the Premises by
Tenant or any of its employees, agents, or contractors.
In constructing the Tenant Improvements, Landlord may (a) make substitutions of
material or components of equivalent grade and quality when and if any specified
material or component shall not be readily or reasonably available, and (b) make
changes to the work necessitated by conditions met in the course of
construction, provided that if any change noted in







--------------------------------------------------------------------------------




(a) or (b) above is material and substantial in nature, then Tenant’s approval
of such change shall first be obtained (which approval shall not be unreasonably
withheld or delayed).
Landlord’s Contractor.
Landlord’s construction of the Tenant Improvement shall be performed by a
licensed contractor selected by Landlord.
With respect to the Tenant Improvements, the term “substantial completion” or
“substantially complete” shall mean the date when the following has occurred:
the Tenant Improvements have been completed to the state that will allow Tenant
to use the Premises for its intended purposes in compliance with Applicable Law,
without material interference to or impairment of Tenant’s business activities
by reason of any item of work remaining to be done to effect full completion of
the Tenant Improvements.
Landlord shall make commercially reasonable efforts to cause the Substantial
Completion of the Tenant Improvements by April 30, 2018.
Tenant, at Tenant’s sole cost and expense, shall be allowed to install, prior to
the date of Substantial Completion, any and all data, telecommunications, and
Access Control systems, including all wiring, so long as the installation does
not delay or unreasonably interfere with Landlord’s contractors. All work done
by Tenant shall be performed by Landlord’s contractor or contractors approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant may install Tenant’s furniture and fixtures prior to the
Commencement Date so long as Tenant does not unreasonably interfere with
Landlord’s contractors. Tenant and Tenant’s contractors shall provide
certificate of insurance that are reasonably acceptable to Landlord prior to
first entry to Premises.
The Tenant Improvements shall be constructed in accordance with the Plans
attached hereto as Exhibit B-l, subject to any changes as may be agreed to by
Landlord and Tenant, and in compliance with Applicable Law, in a good and
workmanlike manner, free of defects and using materials and equipment of good
quality. Tenant shall have the right to enter the Premises and inspect the
construction of the Tenant Improvements.
Notwithstanding anything to the contrary contained herein or in the Lease,
within thirty (30) days, if at all, following the date of Tenant’s acceptance of
the Premises, Tenant shall deliver a written “punch list” with respect to the
Tenant Improvements to Landlord setting forth any and all deviations from the
Plans in the Tenant Improvements, and Landlord shall repair any deviations set
forth in such “punch list” as soon as practicable thereafter.







--------------------------------------------------------------------------------






EXHIBIT B-1
CONSTRUCTION SPECIFICATIONS
cort10kexhibit1036sec_image2.gif [cort10kexhibit1036sec_image2.gif]





--------------------------------------------------------------------------------






EXHIBIT B-2
CONSTRUCTION COST ESTIMATE
cort10kexhibit1036sec_image3.gif [cort10kexhibit1036sec_image3.gif]



